                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )              No. 3:20-CR-23-PLR-HBG
                                                  )
                                                  )
 FAYTHE ELAINE HEAD,                              )
 FRANK DELANO ROGERS,                             )
                                                  )
                       Defendants.                )


                                MEMORANDUM AND ORDER

        This case is before the Court on the Defendants’ Joint Motion to Continue Motion

 Deadline and Trial [Doc. 15], filed on May 1, 2020. The Defendants asks the Court to extend the

 May 1 motion deadline and May 19 trial date to give defense counsel time to confer with the

 Defendants on discovery, investigate the facts of the case, and prepare the case for trial. The

 motion relates that due to the COVID-19 pandemic, counsel have not been able to meet with the

 Defendants, who are both released on conditions, in person, because both Defendants are in high

 risk categories in relation to the coronavirus. The Defendants request that the motion deadline be

 extended through the end of May 2020. The motion states the Defendants understand that all

 time between the filing of the motion and the new trial date is fully excludable under the Speedy

 Trial Act. Finally, the motion relates that the Government has no objection to a continuance.

 The parties have conferred with Chambers and agreed on a new trial date of October 27, 2020.

                First, the Court observes that the May 19, 2020 trial date in this case must be

 continued pursuant to the Standing Orders of this Court. On March 16, 2020, Chief United

 States District Judge Pamela L. Reeves entered Standing Order 20-06, which provides as




Case 3:20-cr-00023-PLR-HBG Document 16 Filed 05/08/20 Page 1 of 4 PageID #: 43
 follows:

                        Given that the World Health Organization has declared the
               Coronavirus Disease 2019 (COVID-19) a pandemic, that the
               Governor of the State of Tennessee has declared a public health
               emergency throughout the state in response to the spread of
               COVID-19 and given that the Centers for Disease Control and
               Prevention and other public health authorities have advised the
               taking of precautions to reduce the possibility of exposure to the
               virus and slow the spread of the disease, it is hereby ORDERED
               that, effective immediately:

                   ....

                2. Subject to any exceptions identified [in this Order], all
                   civil and criminal jury trials scheduled to commence from
                   March 16, 2020 through April 24, 2020, before any
                   district or magistrate judge in any division in the Eastern
                   District of Tennessee are CONTINUED, except as
                   otherwise ordered by the presiding judge. . . . .

                3. With regard to criminal jury trials, due to the Court’s
                   reduced ability to obtain an adequate spectrum of jurors
                   and the effect of the above public health
                   recommendations on the availability of counsel and Court
                   staff to be present in the courtroom, the risks posed to the
                   jurors and the public, the time period of the continuances
                   implemented by this Order will be excluded under the
                   Speedy Trial Act, as the Court specifically finds that the
                   ends of justice served by ordering the continuances
                   outweigh the best interests of the public and any
                   defendant’s right to a speedy trial, pursuant to 18 U.S.C. §
                   3161(h)(7)A).

 E.D.TN. SO-20-06. On April 15, 2020, Chief Judge Reeves issued Standing Order 20-11,

 extending the April 24 deadline in SO-20-06 to May 4, 2020, because “the COVID-19 pandemic

 continues and . . . the Governor of Tennessee has extended the state-wide “Stay-At-Home” order

 through May 1, 2020[.]” On April 24, 2020, Chief Judge Reeves extended the May 4 deadline to

 May 30, 2020, in Standing Order 20-12, based upon the continuation of the COVID-19




                                                2

Case 3:20-cr-00023-PLR-HBG Document 16 Filed 05/08/20 Page 2 of 4 PageID #: 44
 pandemic and “guidance from the CDC as well as federal, state, and local public health

 authorities[.]” Thus, the trial of this case cannot occur on May 19, 2020.

        Moreover, the Court finds the join motion to continue the trial is unopposed by the

 Government and is well-taken. The Court finds that the ends of justice served by granting a

 continuance outweigh the interest of the Defendants and the public in a speedy trial. 18 U.S.C. §

 3161(h)(7)(A). The motion relates that defense counsel have not been able to meet with their

 clients, both of whom are senior citizens, in person to review discovery. Counsel also require

 additional time to investigate the facts of this case and to confer with the Defendants in

 preparation for trial. The Court finds that limitations on in-person meetings with clients and

 witnesses, stemming from the COVID-19 pandemic, have slowed trial preparations in this case.

 The Court finds that the remaining trial preparations cannot take place by the May 19 trial date

 or in less than five and one-half months. Thus, the Court finds that without a continuance,

 counsel would not have the reasonable time necessary to prepare for trial, even proceeding with

 due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

                Accordingly, the Defendants’ Joint Motion to Continue the Motion Deadline and

 Trial [Doc. 15] is GRANTED. The trial of this case is reset to October 27, 2020. The Court

 finds that all the time between the filing of the motion on May 1, 2020, and the new trial date of

 October 27, 2020, is fully excludable time under the Speedy Trial Act for the reasons set forth

 herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B); E.D.TN SO-20-06, E.D.TN SO-20-11,

 E.D.TN SO-20-12. The Court also set a new schedule in this case, which is stated in detail

 below. Accordingly, it is ORDERED as follows:


           (1) The unopposed, joint motion to continue the trial [Doc. 15] is
               GRANTED;



                                                 3

Case 3:20-cr-00023-PLR-HBG Document 16 Filed 05/08/20 Page 3 of 4 PageID #: 45
         (2) The trial of this matter is reset to commence on
             October 27, 2020, at 9:00 a.m., before the Honorable Pamela L.
             Reeves, Chief United States District Judge;

         (3) All time between the filing of the motion on May 1, 2020, and the
             new trial date of October 27, 2020, is fully excludable time under
             the Speedy Trial Act for the reasons set forth herein;

         (4) The new deadline for filing pretrial motions is June 1, 2020.
             Responses to motions are due on or before June 15, 2020;

         (5) The final pretrial conference will take place before the undersigned
             on October 1, 2020, at 11:00 a.m.;

         (6) The deadline for concluding plea negotiations and providing
             reciprocal discovery is extended to October 6, 2020;

         (7) Motions in limine must be filed no later than October 12, 2020;
             and

         (8) Requests for special jury instructions with appropriate citations to
             authority pursuant to Local Rule 7.4. shall be filed on or before
             October 16, 2020.

      IT IS SO ORDERED.
                                           ENTER:


                                           United States Magistrate Judge




                                              4

Case 3:20-cr-00023-PLR-HBG Document 16 Filed 05/08/20 Page 4 of 4 PageID #: 46
